Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.         

Response to Arguments 
2.	Applicant's arguments, filed on 06/27/2022 with respect to claims 1-25 and 31-41 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

         

          Claims 1-3, 13-16, 24-25, 31-32, 35-37 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunel (US 2020/0076488), (hereinafter, Brunel), in view of Stephenne et al., (US 2017/0064531), (hereinafter, Stephenne) and further in view of De Milleri et al., (US 2018/0213324), (hereinafter, De Milleri). 

Regarding claims 1 and 25, Brunel discloses a method of wireless communication at a user equipment (UE), comprising: 
using  a sensor or an interface of the UE (= beam management circuit controls beam steering based on sensor data from sensors, see [0162 and 0201]); and, 
adjusting, based on use of the sensor or the interface, at least one of a beam selection, a transmission power, an operation mode, or a performance of carrier aggregation for the UE (= beam management circuit controls beam steering based on sensor data from sensors, see [0162, 0227 and 0203]).
Brunel explicitly fails to disclose the claimed limitations of: “reduce interference to the sensor or the interface while the sensor or the interface is in use.” Brunel also fails to disclose, “reduce interference from the wireless communication of the UE to the sensor or the interface of the UE”.
However, Stephenne, which is an analogous art equivalently discloses the claimed limitations of: 
“reduce interference to the sensor or the interface while the sensor or the interface is in use.”(= controller 550 may modify an antenna transmission scheme to mitigate effects from the link obstruction, see [0036]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality.
The combination of Brunel and Stephenne explicitly fails to disclose “reduce interference from the wireless communication of the UE to the sensor or the interface of the UE”.
However, De Milleri, which is an analogous art equivalently discloses interference between sensor and antenna in a mobile telephone (see, [0204]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of De Milleri with Brunel and Stephenne for the benefit of achieving a communication system that reduces interference between devices.

Regarding claims 2 and 31, as mentioned in claims 1 and 25, Brunel discloses the method/apparatus wherein the sensor comprises a camera (see, [0227]).  

Regarding claims 3 and 32, as mentioned in claims 1 and 25, Brunel discloses the method/apparatus wherein the interface comprises a Mobile Industry Processor Interface (MIPI) line carrying camera data from a camera sensor to an image signal processor (ISP) (see, [0266]).  

Regarding claims 13 and 35, as mentioned in claims 1 and 25, Brunel explicitly fails to disclose the method/apparatus wherein the UE adjusts the transmission power of the UE based on the use of the sensor or the interface.
	However, Stephenne, which is an analogous art equivalently discloses the method/apparatus wherein the UE adjusts the transmission power of the UE based on the use of the sensor or the interface (see,[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel and De Milleri for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality. 

Regarding claim 14, as mentioned in claim 13, Brunel explicitly fails to disclose the method wherein the UE adjusts the transmission power when the sensor or the interface is used and a beam is selected that has an effect on the sensor or the interface, wherein a maximum transmission power or a maximum effective isotropic radiated power of the UE is limited below a level at which the beam causes the effect on the sensor or the interface.  
However, Stephenne, which is an analogous art equivalently discloses the method wherein the UE adjusts the transmission power when the sensor or the interface is used and a beam is selected that has an effect on the sensor or the interface, wherein a maximum transmission power or a maximum effective isotropic radiated power of the UE is limited below a level at which the beam causes the effect on the sensor or the interface (see,[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel and De Milleri for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality. 

Regarding claims 15 and 36, as mentioned in claims 1 and 25, Brunel explicitly fails to disclose the method/apparatus wherein the UE adjusts the beam selection based on the use of the sensor or the interface by switching to a wider beam or a parent beam of a current beam.  
However, Stephenne, which is an analogous art equivalently discloses the method/apparatus wherein the UE adjusts the beam selection based on the use of the sensor or the interface by switching to a wider beam or a parent beam of a current beam (see,[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel and De Milleri for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality. 

Regarding claims 16 and 37, as mentioned in claims 1 and 25, Brunel explicitly fails to disclose the method/apparatus wherein the UE adjusts the operation mode of the UE based on the use of the sensor or the interface by changing from a first operation mode based on a radio access technology (RAT) using beams to a second operation mode based on a different RAT.  
However, Stephenne, which is an analogous art equivalently discloses the method/apparatus wherein the UE adjusts the operation mode of the UE based on the use of the sensor or the interface by changing from a first operation mode based on a radio access technology (RAT) using beams to a second operation mode based on a different RAT (see,[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel and De Milleri for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality. 

Regarding claims 24 and 41, as mentioned in claims 1 and 25, Brunel explicitly fails to disclose the method/apparatus further comprising performing a characterization process for the sensor or the interface that includes: turning on the sensor or the interface; performing a beam sweep procedure; and identifying one or more beams or a transmission power level having a threshold effect on the sensor or the interface, wherein the UE excludes selection of the one or more beams or limits the transmission power below the transmission power level based on the use of the sensor or the interface of the UE. 
           However, Stephenne, which is an analogous art equivalently discloses the method/apparatus further comprising performing a characterization process for the sensor or the interface that includes: turning on the sensor or the interface; performing a beam sweep procedure; and identifying one or more beams or a transmission power level having a threshold effect on the sensor or the interface, wherein the UE excludes selection of the one or more beams or limits the transmission power below the transmission power level based on the use of the sensor or the interface of the UE (see,[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Stephenne with Brunel and De Milleri for the benefit of achieving a communication system that includes increases power to mitigate reduction in signal quality. 

 Allowable Subject Matter
3.	Claims 4-12, 17-23, 33-34 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

CONCLUSION 
   4   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.